            Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 1 of 12



1

2

3

4

5

6

7

8
                             UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11        JUAN C. GUZMAN,                            1:19-cv-01644-NONE-GSA-PC
12                   Plaintiff,                      ORDER DISMISSING COMPLAINT FOR
                                                     FAILURE TO STATE A CLAIM, WITH
13            vs.                                    LEAVE TO AMEND
                                                     (ECF No. 1.)
14        SUPERIOR COURT OF CALIFORNIA,
          COUNTY OF ORANGE, et al.,                  THIRTY-DAY DEADLINE TO FILE FIRST
15                                                   AMENDED COMPLAINT
                    Defendants.
16

17

18

19

20

21   I.      BACKGROUND

22           Juan C. Guzman (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights

23   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on

24   November 20, 2019. (ECF No. 1.)

25           The Complaint is now before the court for screening. 28 U.S.C. § 1915.

26   II.     SCREENING REQUIREMENT

27           The Court is required to screen complaints brought by prisoners seeking relief against a

28   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

                                                     1
            Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 2 of 12



1    Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
2    “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
3    monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
4    “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
5    dismiss the case at any time if the court determines that the action or appeal fails to state a claim
6    upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
7            A complaint is required to contain “a short and plain statement of the claim showing that
8    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
9    required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
10   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
11   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
12   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
13   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
14   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
15   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
16   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
17   conclusions are not. Id. The mere possibility of misconduct falls short of meeting this
18   plausibility standard. Id.
19   III.    SUMMARY OF COMPLAINT
20           Plaintiff is presently incarcerated at the California Correctional Institution (CCI) in
21   Tehachapi, California, in the custody of the California Department of Corrections and
22   Rehabilitation (CDCR), where the events at issue in the Complaint allegedly occurred. Plaintiff
23   names as defendants the Orange County Superior Court of California, CDCR, CCI, and Mr.
24   Sullivan (Warden). A summary of Plaintiff’s allegations follows:
25           Arrest and Conviction
26           During Plaintiff’s arrest the Police took his gold necklace and chain and almost $10,000
27   in cash, which was never returned to him. During interrogation, Plaintiff was never read his
28   Miranda rights, even his right to have counsel, but was sent straight to a county jail for almost

                                                        2
           Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 3 of 12



1    two years, from preliminary appearance to jury trial. On December 19, 2000, the trial was
2    declared a mistrial and Plaintiff expected another jury trial, but after a month he was found guilty
3    of two counts of the same offense, Penal Code 288(a), and given a life sentence. Plaintiff claims
4    that he should not have been given a life sentence under Penal Code 288(a). He was sent to
5    prison for this. Under the Seventh Amendment a mistrial must be preserved, but the District
6    Attorney found him guilty and convicted him without a Judge’s order or signature. This
7    threatened Plaintiff’s safety because in prison correctional officers and inmates will beat you.
8    The court kept denying Plaintiff’s request for DNA evidence which was never presented during
9    the jury trial, and no expert was there to testify. Plaintiff has suffered for 20 years separated from
10   his family and children.
11          Prison Conditions
12          Plaintiff lost communication with his family because of the charges against him and is
13   trying his best to explain his innocence, even sending confidential mail, but they never responded
14   to his letter. Plaintiff noticed, based on his job experience on the Trash Crew, that many bundles
15   of mail were in the trash.
16          Plaintiff was almost punished by the Sergeant and placed in the hole for six months.
17   Plaintiff was traumatized and deteriorated physically and mentally because prison staff have
18   access to your case and can see your charges and call you a child molester, even in front of the
19   other inmates, especially at CCI Tehachapi. That’s why so many inmates there are beaten and
20   some commit suicide. Plaintiff got all of these injuries in prison. It’s like torture every day. If
21   you see and investigate this old facility that was built in 1934 – see the beds, mattresses, showers,
22   drinking water containing 15-20% lead, scary dirty kitchen – that’s why 99.9% are sick, taking
23   medicine, have mental illnesses, and suffer from chronic pain. Many inmates are injured and
24   need medical attention, especially under the Americans with Disabilities Act, but they don’t
25   follow the remedial plan and the Warden, Mr. Sullivan, does not care. Plaintiff was blinded and
26   his head was injured while working at his job, and he is still in severe pain. Plaintiff has
27   complained, but the medical clinic does not care and some LVN nurses need more training.
28   ///

                                                       3
           Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 4 of 12



1           Relief
2           Plaintiff seeks relief from his 20 years of suffering.
3    IV.    PLAINTIFF’S CLAIMS
4           The Civil Rights Act under which this action was filed provides:
5           Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
6           be subjected, any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges, or immunities
7           secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress . . . .
8

9    42 U.S.C. § 1983.
10          “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a
11   method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,
12   393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman v.
13   Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d
14   1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012); Anderson v.
15   Warner, 451 F.3d 1063, 1067 (9th Cir. 2006). “To the extent that the violation of a state law
16   amounts to the deprivation of a state-created interest that reaches beyond that guaranteed by the
17   federal Constitution, Section 1983 offers no redress.” Id.
18          To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
19   color of state law and (2) the defendant deprived him or her of rights secured by the Constitution
20   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
21   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
22   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
23   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
24   which he is legally required to do that causes the deprivation of which complaint is made.’”
25   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
26   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
27   established when an official sets in motion a ‘series of acts by others which the actor knows or
28   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479

                                                      4
           Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 5 of 12



1    F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
2    the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,
3    637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
4    1026 (9th Cir. 2008).
5              A.     Claims Barred by Heck v. Humphrey
6              Plaintiff seeks to bring a claim against the California Superior Court, County of Orange
7    concerning his criminal sentence and conviction. When a prisoner challenges the legality or
8    duration of his custody, or raises a constitutional challenge which could entitle him to an earlier
9    release, his sole federal remedy is a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475
10   (1973); Young v. Kenny, 907 F.2d 874 (9th Cir. 1990), cert. denied 11 S.Ct. 1090 (1991).
11   Moreover, when seeking damages for an allegedly unconstitutional conviction or imprisonment,
12   “a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct appeal,
13   expunged by executive order, declared invalid by a state tribunal authorized to make such
14   determination, or called into question by a federal court’s issuance of a writ of habeas corpus, 28
15   U.S.C. § 2254.” Heck v. Humphrey, 512 U.S. 477, 487-88 (1994). “A claim for damages bearing
16   that relationship to a conviction or sentence that has not been so invalidated is not cognizable
17   under § 1983.” Id. at 488. This “favorable termination” requirement has been extended to actions
18   under § 1983 that, if successful, would imply the invalidity of prison administrative decisions
19   which result in a forfeiture of good-time credits. Edwards v. Balisok, 520 U.S. 641, 643–647
20   (1997).
21             Plaintiff’s Complaint does not contain any allegations showing that his conviction has
22   been reversed, expunged, declared invalid, or called into question by a writ of habeas corpus.
23   Therefore, Plaintiff’s claims concerning his arrest, conviction, and sentence are barred by Heck
24   v. Humphrey and should be dismissed from this § 1983 case.
25             Plaintiff will be granted leave to file an amended complaint to cure the deficiencies in
26   this claim.
27   ///
28   ///

                                                      5
          Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 6 of 12



1           B.      Medical Claim – Eighth Amendment
2           “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
3    must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
4    1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for
5    deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by
6    demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury
7    or the unnecessary and wanton infliction of pain,’” and (2) “the defendant’s response to the need
8    was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050,
9    1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133,
10   1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). Deliberate indifference is shown
11   by “a purposeful act or failure to respond to a prisoner’s pain or possible medical need, and harm
12   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Deliberate indifference
13   may be manifested “when prison officials deny, delay or intentionally interfere with medical
14   treatment, or it may be shown by the way in which prison physicians provide medical care.” Id.
15   Where a prisoner is alleging a delay in receiving medical treatment, the delay must have led to
16   further harm in order for the prisoner to make a claim of deliberate indifference to serious medical
17   needs. McGuckin at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,
18   407 (9th Cir. 1985)).
19           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
20   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the
21   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but
22   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v. Brennan, 511 U.S.
23   825, 837 (1994)). “‘If a prison official should have been aware of the risk, but was not, then the
24   official has not violated the Eighth Amendment, no matter how severe the risk.’” Id. (quoting
25   Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of
26   medical malpractice or negligence is insufficient to establish a constitutional deprivation under
27   the Eighth Amendment.” Id. at 1060. “[E]ven gross negligence is insufficient to establish a
28   constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).

                                                       6
           Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 7 of 12



1           “A difference of opinion between a prisoner-patient and prison medical authorities
2    regarding treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337,
3    1344 (9th Cir. 1981) (internal citation omitted). To prevail, a plaintiff “must show that the course
4    of treatment the doctors chose was medically unacceptable under the circumstances . . . and . . .
5    that they chose this course in conscious disregard of an excessive risk to plaintiff’s health.”
6    Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted).
7           Plaintiff has shown that he has a serious medical need as he alleges that he was blinded
8    and his head was injured while working at his job, and that he is in severe pain. However,
9    Plaintiff has not shown that any of the Defendants acted against him with deliberate indifference.
10   Plaintiff has not shown that any Defendant knew about his serious medical need, knew that he
11   was at substantial risk of serious harm and yet ignored the risk or acted unreasonably, causing
12   harm to Plaintiff’s health.
13          Therefore, Plaintiff fails to state a medical claim against any of the Defendants.
14          C.      Adverse Conditions of Confinement
15          The Eighth Amendment’s prohibition against cruel and unusual punishment protects
16   prisoners not only from inhumane methods of punishment but also from inhumane conditions of
17   confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006) (citing Farmer, 511
18   U.S. at 847 and Rhodes v. Chapman, 452 U.S. 337, 347, 101 S.Ct. 2392 (1981)) (quotation marks
19   omitted). While conditions of confinement may be, and often are, restrictive and harsh, they
20   must not involve the wanton and unnecessary infliction of pain. Morgan, 465 F.3d at 1045 (citing
21   Rhodes, 452 U.S. at 347) (quotation marks omitted). Thus, conditions which are devoid of
22   legitimate penological purpose or contrary to evolving standards of decency that mark the
23   progress of a maturing society violate the Eighth Amendment. Morgan, 465 F.3d at 1045
24   (quotation marks and citations omitted); Hope v. Pelzer, 536 U.S. 730, 737, 122 S.Ct. 2508
25   (2002); Rhodes, 452 U.S. at 346. Prison officials have a duty to ensure that prisoners are
26   provided adequate shelter, food, clothing, sanitation, medical care, and personal safety, Johnson
27   v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000) (quotation marks and citations omitted), but not
28   ///

                                                      7
          Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 8 of 12



1    every injury that a prisoner sustains while in prison represents a constitutional violation, Morgan,
2    465 F.3d at 1045 (quotation marks omitted).
3            To maintain an Eighth Amendment claim, a prisoner must show that prison officials were
4    deliberately indifferent to a substantial risk of harm to his health or safety. E.g., Farmer, 511
5    U.S. at 847; Thomas v. Ponder, 611 F.3d 1144, 1150-51 (9th Cir. 2010); Foster v. Runnels, 554
6    F.3d 807, 812-14 (9th Cir. 2009); Morgan, 465 F.3d at 1045; Johnson, 217 F.3d at 731; Frost v.
7    Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998). The deliberate indifference standard involves an
8    objective and a subjective prong. First, the alleged deprivation must be, in objective terms,
9    “sufficiently serious . . . .” Farmer, 511 U.S. at 834. “[R]outine discomfort inherent in the prison
10   setting” does not rise to the level of a constitutional violation. Johnson, 217 F.3d at 731. Rather,
11   extreme deprivations are required to make out a conditions of confinement claim, and only those
12   deprivations denying the minimal civilized measure of life’s necessities are sufficiently grave to
13   form the basis of an Eighth Amendment violation. Farmer, 511 U.S. at 834; Hudson v.
14   McMillian, 503 U.S. 1, 9, 112 S.Ct. 995 (1992). The circumstances, nature, and duration of the
15   deprivations are critical in determining whether the conditions complained of are grave enough
16   to form the basis of a viable Eighth Amendment claim. Johnson, 217 F.3d at 731. Second, the
17   prison official must “know[] of and disregard[] an excessive risk to inmate health or safety . . . .”
18   Farmer, 511 U.S. at 837. Thus, a prison official may be held liable under the Eighth Amendment
19   for denying humane conditions of confinement only if he knows that inmates face a substantial
20   risk of harm and disregards that risk by failing to take reasonable measures to abate it. Id. at 837-
21   45. Mere negligence on the part of the prison official is not sufficient to establish liability, but
22   rather, the official’s conduct must have been wanton. Id. at 835; Frost, 152 F.3d at 1128.
23           Plaintiff alleges that he was traumatized and deteriorated physically and mentally because
24   prison staff has access to your case, can see your charges, and can call you a child molester, even
25   in front of the other inmates. This is not sufficient to state a claim for adverse conditions of
26   confinement under the Eighth Amendment. Plaintiff has not shown that any named Defendant
27   knew about an excessive risk to Plaintiff’s health or safety and yet failed to reasonably respond,
28   causing Plaintiff injuries.

                                                      8
          Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 9 of 12



1           Therefore, Plaintiff fails to state a conditions-of-confinement claim under the Eighth
2    Amendment.
3           D.      Defendants CDCR and CCI
4           Plaintiff names as defendants the California Department of Corrections and
5    Rehabilitation (CDCR) and California Correctional Institution (CCI). Plaintiff is advised that he
6    may not sustain an action against a state agency. The Eleventh Amendment prohibits federal
7    courts from hearing suits brought against an unconsenting state. Brooks v. Sulphur Springs

8    Valley Elec. Co., 951 F.2d 1050, 1053 (9th Cir. 1991) (internal citations omitted); see also

9    Tennessee v. Lane, 541 U.S. 509, 517 (2004); Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S.

10   261, 267-68 (1997); Clark v. California, 123 F.3d 1267, 1269 (9th Cir. 1997). The Eleventh

11   Amendment bars suits against state agencies as well as those where the state itself is named as a

12   defendant. See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993);

13   Beentjes v. Placer Cnty. Air Pollution Control Dist., 397 F.3d 775, 777 (9th Cir. 2005); Savage

14   v. Glendale Union High Sch., 343 F.3d 1036, 1040 (9th Cir. 2003); see also Lucas v. Dep’t of

15   Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam) (stating that Board of Corrections is agency

16   entitled to immunity); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (concluding that

17   Nevada Department of Prisons was a state agency entitled to Eleventh Amendment immunity).

18
     Because CDCR is a state agency, it is entitled to Eleventh Amendment immunity from suit.

19
            In addition, California prisons are entitled to Eleventh Amendment immunity. Lopez v.

20
     Wasco State Prison, 2008 WL 5381696, at *4 (E.D. Cal. Dec. 22, 2008) (citing Keel v. California
     Dept. of Corrections and Rehabilation, 2006 WL 1523121, *2 (E.D. Cal. 2006)).
21
            Thus, Defendants CDCR and CCI are entitled to Eleventh Amendment immunity and
22
     must be dismissed.
23
            E.      Supervisory Liability and Personal Participation
24
            Plaintiff names as a defendant the Warden, who works in a supervisory position. Plaintiff
25
     is advised that “[l]iability under [§] 1983 arises only upon a showing of personal participation by
26
     the defendant. A supervisor is only liable for the constitutional violations of . . . subordinates if
27
     the supervisor participated in or directed the violations, or knew of the violations and failed to
28


                                                      9
             Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 10 of 12



1    act to prevent them. There is no respondeat superior liability under [§] 1983.” Taylor, 880 F.2d
2    at 1045. Plaintiff must demonstrate that each defendant, through his or her own individual
3    actions, violated Plaintiff’s constitutional rights. Iqbal, 556 U.S. at 676; Corales v. Bennett, 567
4    F.3d 554, 570 (9th Cir. 2009). Therefore, to the extent that Plaintiff seeks to impose liability
5    upon any of the defendants in their supervisory capacity, Plaintiff fails to state a claim.
6              In addition, to state a claim, Plaintiff must demonstrate that each defendant personally
7    participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002)
8    (emphasis added). Plaintiff must demonstrate that each defendant, through his or her own
9    individual actions, violated Plaintiff’s constitutional rights. Iqbal, 556 U.S. at 676. In the
10   Complaint, Plaintiff did not allege any facts showing personal acts by the Warden. Therefore,
11   Plaintiff fails to state any claim against the Warden.
12             F.     Injunctive Relief
13             Plaintiff seeks only injunctive relief - “relief from his 20 years of suffering.” Any award
14   of equitable relief is governed by the Prison Litigation Reform Act, which provides in relevant
15   part:
16                     “The court shall not grant or approve any prospective relief unless the
               court finds that such relief is narrowly drawn, extends no further than necessary
17             to correct the violation of the Federal right, and is the least intrusive means
               necessary to correct the violation of the Federal right. The court shall give
18             substantial weight to any adverse impact on public safety or the operation of a
               criminal justice system caused by the relief.” 18 U.S.C. ' 3626(a)(1)(A).
19

20             It appears that the relief being sought by Plaintiff would not remedy the past alleged
21   violations of Plaintiff’s constitutional rights, and therefore is not narrowly drawn to correct the
22   alleged past violations.
23             Based on the nature of the claims at issue in this action, Plaintiff may not be entitled to
24   injunctive relief, and thus confined to seeking money damages for the violations of his federal
25   rights under § 1983.
26   V.        CONCLUSION AND ORDER
27             For the reasons set forth above, the court finds that Plaintiff fails to state any cognizable
28   claims under § 1983 against any of the named Defendants. The court shall dismiss the Complaint

                                                        10
          Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 11 of 12



1    for failure to state a claim, with leave to amend.
2             Under Rule 15(a) of the Federal Rules of Civil Procedure, “[t]he court should freely give
3    leave to amend when justice so requires.” The court will provide Plaintiff with time to file an
4    amended complaint curing the deficiencies identified above. Plaintiff is granted leave to file a
5    First Amended Complaint within thirty days. Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir.
6    1987).
7             The amended complaint should be brief, Fed. R. Civ. P. 8(a), but must state what each
8    named defendant did that led to the deprivation of Plaintiff’s constitutional or other federal rights,
9    Iqbal, 556 U.S. at 678; Jones, 297 F.3d at 934. Plaintiff must set forth “sufficient factual matter
10   . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at 555).
11   There is no respondeat superior liability, and each defendant is only liable for his or her own
12   misconduct. Iqbal, 556 U.S. at 677. Plaintiff must demonstrate that each defendant personally
13   participated in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff
14   should note that although he has been given the opportunity to amend, it is not for the purpose of
15   adding new defendants for unrelated issues. Plaintiff should also note that he has not been
16   granted leave to add allegations of events occurring after the initiation of this suit on November
17   20, 2019.
18            Plaintiff is advised that an amended complaint supercedes the original complaint, Lacey
19   v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete
20   in itself without reference to the prior or superceded pleading. Local Rule 220. Once an amended
21   complaint is filed, the original complaint no longer serves any function in the case. Therefore,
22   in an amended complaint, as in an original complaint, each claim and the involvement of each
23   defendant must be sufficiently alleged. The amended complaint should be clearly and boldly
24   titled “First Amended Complaint,” refer to the appropriate case number, and be an original signed
25   under penalty of perjury.
26            Based on the foregoing, IT IS HEREBY ORDERED that:
27            1.     Plaintiff’s Complaint is DISMISSED for failure to state a claim, with leave to
28                   amend;

                                                       11
            Case 1:19-cv-01644-NONE-GSA Document 7 Filed 09/09/20 Page 12 of 12



1    ///
2             2.    The Clerk’s Office shall send Plaintiff a civil rights complaint form;
3             3.    Within thirty (30) days from the date of service of this order, Plaintiff shall file
4                   a First Amended Complaint curing the deficiencies identified in this order;
5             4.    Plaintiff shall caption the amended complaint “First Amended Complaint” and
6                   refer to the case number 1:19-cv-01644-NONE-GSA-PC; and
7             5.    Plaintiff’s failure to comply with this order shall result in a recommendation that
8                   this action be dismissed in its entirety for failure to state a claim.
9
     IT IS SO ORDERED.
10

11         Dated:   September 9, 2020                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      12
